UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION MARCH 31, 2016 A free translation from Portuguese into English of Independent Auditor’s Report on interim financial information prepared in Brazilian currency in accordance with accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) Independent auditor’s report on interim financial information To Shareholders, Board of Directors and Officers Telefônica Brasil S.A. São Paulo - SP We have reviewed the individual and consolidated interim financial information of Telefônica Brasil S.A., (“Company”), contained in the Quarterly Information Form (Informações Trimestrais - ITR) for the three-month period ended on March 31, 2016, which comprise the balance sheet as of March 31, 2016 and the related statements of income and of comprehensive income, the changes in equity and of cash flows for the three-month period then ended, including other explanatory information. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with Accounting Standard CPC 21 (R1) Interim Financial Reporting (Demonstração Intermediária) issued by Comitê de Pronunciamentos Contábeis - CPC and with IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in conformity with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of Quarterly Information Form (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with auditing standards and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual and consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the individual and consolidated interim financial information included in the Quarterly Information Form (ITR) referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information Form (ITR), and presented consistently with the rules issued by the Brazilian Securities and Exchange Commission (CVM). Page. 2 Other matters Statements of value added We have also reviewed the individual and consolidated interim Value Added Statement for the three-month period ended on March 31, 2016, prepared under management’s responsibility, whose presentation in the interim financial information is required by the rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to preparation of the Quarterly Information Form (ITR), and as supplementary information under IFRS, which do not require Value Added Statement presentation. This statement has been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that it is not fairly presented, in all material respects, in relation to the overall accompanying interim financial information. São Paulo, April 25, 2016. ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Luiz Carlos Passetti Contador CRC-1SP144343/O-3 Page. 3 TELEFÔNICA BRASIL S.A. Balance Sheets At March 31, 2016, and December 31, 2015 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note 03/31/16 12/31/15 03/31/16 12/31/15 LIABILITIES AND SHAREHOLDERS’ EQUITY Note 03/31/16 12/31/15 03/31/16 12/31/15 Current assets 15,685,936 15,185,519 17,991,990 17,909,303 Current liabilities 15,443,599 15,948,843 17,193,857 17,981,713 Cash and cash equivalents 4 3,316,988 4,206,595 4,068,214 5,336,845 Personnel, social charges and benefits 14 428,810 520,023 618,718 698,846 Trade accounts receivable, net 5 6,933,976 7,000,379 8,274,198 8,285,319 Trade accounts payable 15 7,056,268 7,496,947 7,707,777 8,373,235 Inventories, net 6 479,541 558,264 508,853 603,631 Taxes, charges and contributions 16 1,194,959 1,175,293 1,771,395 1,716,002 Taxes recoverable 7.1 2,066,115 2,164,544 2,356,971 2,521,292 Dividends and interest on equity 17 2,601,770 2,209,362 2,601,770 2,209,362 Judicial deposits and garnishments 8 242,870 235,343 242,930 235,343 Provisions and contingencies 18 939,789 894,069 963,523 914,377 Prepaid expenses 9 1,129,960 317,325 1,179,752 356,446 Deferred revenues 19 527,187 562,601 531,371 564,557 Dividends and interest on equity 17 18,645 18,645 489 489 Loans, financing, financial lease and contingent consideration 20 920,284 1,811,037 1,224,232 2,222,067 Derivative transactions 33 91,398 81,306 91,398 81,306 Debentures 20 95,258 120,924 95,258 120,924 Other assets 10 1,406,443 603,118 1,269,185 488,632 Derivative transactions 33 172,145 151,686 172,145 151,686 Other liabilities 21 1,507,129 1,006,901 1,507,668 1,010,657 Non-current assets 81,730,637 82,387,176 83,253,312 83,775,761 Short-term investments pledged as collateral 90,598 90,863 109,464 109,864 Non-current liabilities 12,678,266 13,056,610 14,756,737 15,136,109 Trade accounts receivable, net 5 179,631 217,621 284,670 330,451 Personnel, social charges and benefits 14 24,724 19,808 24,724 19,808 Taxes recoverable 7.1 285,322 337,477 343,668 409,653 Trade accounts payable 15 - - 67,742 67,742 Deferred taxes 7.2 - - 792,271 711,590 Taxes, charges and contributions 16 57,402 57,416 85,882 87,018 Judicial deposits and garnishments 8 5,077,228 4,880,489 5,738,876 5,518,120 Deferred taxes 7.2 99,191 155,951 - - Prepaid expenses 9 26,467 28,632 28,266 30,609 Provisions and contingencies 18 5,326,734 5,077,839 6,123,109 5,890,319 Derivative transactions 33 250,487 417,558 250,487 417,558 Deferred revenues 19 466,253 358,963 466,408 359,237 Other assets 10 51,391 55,228 57,876 62,799 Loans, financing, financial lease and contingent consideration 20 2,923,214 3,141,987 4,174,007 4,454,509 Investments 11 24,204,859 24,342,692 96,960 101,161 Debentures 20 3,428,231 3,423,790 3,428,231 3,423,790 Property, plant and equipment, net 12 21,762,478 22,019,076 30,236,307 30,476,765 Derivative transactions 33 42,805 82,421 42,805 82,421 Intangible assets, net 13 29,802,176 29,997,540 45,314,467 45,607,191 Liabilities for post-retirement benefits plans 32 74,904 76,616 82,904 85,343 Other liabilities 21 234,808 661,819 260,925 665,922 Equity 69,294,708 68,567,242 69,294,708 68,567,242 Capital 22 63,571,416 63,571,416 63,571,416 63,571,416 Capital reserves 22 1,347,952 1,347,952 1,347,952 1,347,952 Income Reserves 22 2,412,925 2,410,571 2,412,925 2,410,571 Premium on acquisition of equity interest 22 (75,388) (75,388) (75,388) (75,388) Other comprehensive income 22 5,644 25,468 5,644 25,468 Additional dividend proposed 22 1,287,223 1,287,223 1,287,223 1,287,223 Retained earnings 22 744,936 - 744,936 - TOTAL ASSETS 97,416,573 97,572,695 101,245,302 101,685,064 TOTAL LIABILITIES AND EQUITY 97,416,573 97,572,695 101,245,302 101,685,064 Page. 4 TELEFÔNICA BRASIL S.A. Income Statements Three-month periods ended March 31, 2016 and 2015 (In thousands of reais, except net earnings per share) Company Consolidated Note 1st quarter of 2016 1st quarter of 2015 1st quarter of 2016 1st quarter of 2015 Net Operating Income 23 8,358,113 8,421,281 10,431,396 8,983,078 Cost of services provided and goods sold 24 (4,157,251) (4,288,962) (5,356,642) (4,536,840) Gross profit 4,200,862 4,132,319 5,074,754 4,446,238 Operating income (expenses) Selling expenses 24 (2,582,360) (2,682,163) (2,985,529) (2,708,646) General and administrative expenses 24 (538,651) (421,041) (615,087) (429,820) Other operating income 25 632,672 112,774 664,297 113,826 Other operating expenses 25 (236,368) (257,954) (263,202) (257,964) Operating income 1,476,155 883,935 1,875,233 1,163,634 Financial income 26 747,601 591,901 798,200 619,158 Financial expenses 26 (1,044,048) (839,857) (1,114,993) (837,010) Equity pick-up 11 256,011 204,450 248 232 Income before taxes 1,435,719 840,429 1,558,688 946,014 Income and social contribution taxes 27 (217,489) (260,710) (340,458) (366,295) Net income for the period 1,218,230 579,719 1,218,230 579,719 Basic and diluted earnings per common share (in R$) 28 0.68 0.48 Basic and diluted earnings per preferred share (in R$) 28 0.74 0.53 Page. 5 TELEFÔNICA BRASIL S.A. Statements of Changes in Shareholders’ Equity Three-month periods ended March 31, 2016 and 2015 (In thousands of reais) Capital reserves Income Reserves Capital Premium on acquisition of interest Other capital reserves Treasury Shares Legal reserve Tax incentives Reserve for expansion and modernization Retained earnings Additional dividend proposed Other comprehensive income Total Equity Balances as of December 31, 2014 37,798,110 2,799,004 1,532,630 1,849 - - 2,768,592 232,465 Additional dividends proposed for year 2014 - (2,750,000) - (2,750,000) DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 426 - (426) - - - Cancellation of treasury shares, according to EGM of March 12, 2015 - - (112,107) 112,107 - Other comprehensive income - 403,786 403,786 Net income for the period - 579,719 - - 579,719 Balances asofMarch31, 2015 37,798,110 2,686,897 - 1,532,630 2,275 - 579,293 18,592 636,251 Additional dividends proposed for year 2014 - (18,592) - (18,592) Expired equity instruments - 494,001 - - 494,001 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 4,653 - (4,653) - - - Capital increase - EGM of April 28, 2015 15,812,000 - 15,812,000 Direct costs on capital increases (net of taxes), according to EGM of April 28, 2015 - - (58,657) - (58,657) Capital increase - EGM of April 30, 2015 295,285 - 295,285 Direct costs on capital increases (net of taxes), according to EGM of April 30, 2015 - - (3,776) - (3,776) Capital increase - merger of shares in GVTPart – EGM of May 28, 2015 9,666,021 - (1,188,707) - 8,477,314 Dissenters' right - Acquisition of GVTPart. - - - (87,805) - (87,805) Premium on acquisition of equity interest by TData - (4,940) - (4,940) Other comprehensive income - 264,990 - (610,783) (345,793) Net income for the period - 2,840,530 - - 2,840,530 Income allocation: Legal reserve - 171,013 - - (171,013) - - - Interim interest on equity - (1,745,925) - - (1,745,925) Interim dividends - (270,000) - - (270,000) Expansion and modernization reserve - 700,000 (700,000) - - - Additional dividend proposed - (1,287,223) 1,287,223 - - Balances as of December 31, 2015 63,571,416 1,435,757 1,703,643 6,928 700,000 - 1,287,223 25,468 Expired equity instruments - 66,060 - - 66,060 DIPJ (Corporate Income Tax Return) Adjustment - Tax incentives - 2,354 - (2,354) - - - Other comprehensive income - (19,824) (19,824) Net income for the period - 1,218,230 - - 1,218,230 Interim interest on equity - (537,000) - - (537,000) Balances asofMarch31, 2016 63,571,416 1,435,757 1,703,643 9,282 700,000 744,936 1,287,223 5,644 Page. 6 TELEFÔNICA BRASIL S.A. Statements of Comprehensive Income Three-month periods ended March 31, 2016 and 2015 (In thousands of reais) Company Consolidated 1st quarter of 2016 1st quarter of 2015 1st quarter of 2016 1st quarter of 2015 Net income for the period 1,218,230 579,719 1,218,230 Unrealized losses on investments available for sale (989) (238) (989) Taxes on unrealized losses on investments available for sale 81 336 81 336 (157) (653) (157) (653) Gains (losses) on derivative transactions 605,533 (23,418) 605,533 Taxes on gains (losses) on derivative transactions 7,962 (205,881) 7,962 (205,881) (15,456) 399,652 (15,456) 399,652 Cumulative translation adjustments (CTA) on foreign currency transactions 4,787 (4,211) 4,787 Other net comprehensive income to be reclassified to income in subsequent periods 403,786 Comprehensive income for the period, net of taxes 1,198,406 983,505 1,198,406 Page. 7 TELEFÔNICA BRASIL S.A. Statements of Cash Flows Three-month periods ended March 31, 2016 and 2015 (In thousands of Reais ) Company Consolidated 1st quarter of 2016 1st quarter of 2015 1st quarter of 2016 1st quarter of 2015 Total cash generated from operating activities 1,312,364 772,856 2,055,866 1,002,944 Expenses (incomes) not representing changes in cash 3,037,654 3,084,462 3,994,398 Income before taxes 1,435,719 840,429 1,558,688 946,014 Depreciation and amortization 1,442,448 1,398,999 1,913,255 1,405,127 Foreign exchange gain (losses) on loans 14,683 (32,322) 14,683 Currency variations gain (losses) 84,736 89,437 73,853 89,346 Equity pick-up (256,011) (204,450) (248) (232) Losses (gains) on write-off/disposal of property 14,640 (475,038) 14,767 Estimated impairment losses on accounts receivable 276,665 304,662 344,390 324,415 Provision for (reversal from) suppliers 63,441 209,403 59,263 236,073 Write-off and reversal of estimated losses from impairment and obsolescence of inventories (4,617) (10,210) (5,710) Pension plans and other post-retirement benefits 10,797 (2,772) 10,792 Provisions for tax, labor, civil and regulatory contingencies 247,439 181,929 279,076 181,929 Interest expenses 253,573 212,471 294,067 212,471 Other 4,080 16,079 (7,604) 16,079 Increase or decrease in operating assets and liabilities Trade Accounts receivable (172,272) (238,810) (287,488) (262,545) Inventories 89,136 (136,456) 104,988 (161,909) Taxes recoverable 48,495 (39,817) 64,973 (40,699) Prepaid expenses (711,897) (724,389) (722,390) (726,938) Other current assets (84,224) 42,196 (61,452) (958) Other non-current assets 4,156 2,322 5,256 2,345 Personnel, social charges and benefits (146,810) (75,212) (146,708) Trade accounts payable (126,048) (612,353) (190,389) (562,665) Taxes, charges and contributions (52,557) (96,204) 14,775 (92,185) Interest paid (227,688) (204,804) (267,756) (204,804) Income and social contribution taxes paid - (195,286) (70,148) Other current liabilities (113,722) (71,186) (120,268) (88,130) Other non-current liabilities (206,028) (85,295) (208,283) (87,466) Total cash used in investment activities Acquisition of property, plant and equipment, and intangible assets (1,730,267) (1,874,246) (1,737,896) Cash from disposal of property, plant and equipment 321 4,939 509 5,118 Redemption of (investment in) judicial deposits (91,749) (116,587) (91,816) Dividends and interest on equity received 389,395 - - - Total cash generated by (used in) financing activities Payment of loans, financing and debentures (1,028,246) (1,340,130) (1,028,246) Funding from loans and debentures - 12,157 - 12,157 Net from derivative agreements 6,481 359,005 6,481 359,005 Payments regarding grouping of shares (42) (164) (42) Payment of dividends and interest on equity (1,759) (360) (1,759) Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the period 4,206,595 3,835,304 5,336,845 Cash and cash equivalents at the end of the period 3,316,988 2,132,198 4,068,214 Change in cash and cash equivalents in the period Page. 8 TELEFÔNICA BRASIL S.A. Statements of Value Added Three-month periods ended March 31, 2016 and 2015 (In thousands of Reais ) Company Consolidated 1st quarter of 2016 1st quarter of 2015 1st quarter of 2016 1st quarter of 2015 Revenues Sales of goods and services 11,621,783 11,549,180 14,268,463 12,218,664 Other incomes 237,488 151,888 317,815 152,940 Estimated impairment losses from trade accounts receivable (304,662) (344,390) (324,415) Inputs purchased from third parties Cost of goods and products sold and services rendered (2,395,515) (3,919,365) (2,678,893) Materials, electric energy, third-party services and other expenses (2,011,111) (2,239,976) (2,024,480) Asset Loss/Recovery 485,095 (19,347) 490,074 (18,380) Gross value added 6,892,881 6,970,433 8,572,621 Withholdings Depreciation and amortization (1,442,448) (1,398,999) (1,913,255) (1,405,127) Net value added produced 5,450,433 5,571,434 6,659,366 Value added received in transfer 1,003,612 796,351 798,448 Equity pick-up 256,011 204,450 248 232 Financial income 747,601 591,901 798,200 619,158 Total value added for distribution 6,454,045 6,367,785 7,457,814 Value Added Distribution Personnel, social charges and benefits (697,711) (960,554) (703,299) Direct compensation (492,171) (498,370) (633,994) (502,100) Benefits (205,603) (168,600) (274,499) (170,172) FGTS (unemployment compensation fund) (39,118) (30,741) (52,061) (31,027) Taxes, charges and contributions (2,935,395) (3,756,434) (3,540,942) (3,924,247) Federal (1,154,897) (1,286,428) (1,493,839) (1,421,776) State (1,769,142) (2,458,725) (2,000,260) (2,461,404) Municipal (11,356) (11,281) (46,843) (41,067) Return on third-party capital (1,333,921) (1,738,088) (1,332,434) Interest (1,032,085) (838,045) (1,101,368) (835,157) Rental (531,443) (495,876) (636,720) (497,277) Return on equity (1,218,230) (579,719) (1,218,230) (579,719) Retained earnings (1,218,230) (579,719) (1,218,230) (579,719) Page. 9 Telefônica Brasil S.
